IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                           AT JACKSON


               THADDEUS D. DANIEL v. DAVID MILLS, WARDEN

                Direct Appeal from the Circuit Court for Lauderdale County
                           No. 5868 Joe H. Walker, III, Judge



                  No. W2004-01460-CCA-R3-HC - Filed December 8, 2004




The Petitioner, Thaddeus D. Daniel, appeals the trial court's denial of his petition for habeas
corpus relief. The State has filed a motion requesting that this Court affirm the trial court's denial
of relief pursuant to Rule 20, Rules of the Court of Criminal Appeals. Because Petitioner has
failed to allege a ground for relief which would render the judgment void, we grant the State's
motion and affirm the judgment of the lower court.

Tenn. R. App. P. 3; Judgment of the Trial Court Affirmed Pursuant to Rule 20, Rules of
the Court of Criminal Appeals

DAVID G. HAYES, J., delivered the opinion of the court, in which JOHN EVERETT WILLIAMS and
ALAN E. GLENN , JJ. joined.

Thaddeus D. Daniel, pro se.

Paul G. Summers, Attorney General & Reporter; David Edward Coenen, Assistant Attorney
General, for the appellee, the State of Tennessee.


                                  MEMORANDUM OPINION


        On November 2, 1995, Petitioner entered guilty pleas to six counts of aggravated robbery
and one count of facilitation of first degree murder. For these offenses, the trial court imposed a
twenty year sentence for the facilitation conviction and sentences of twelve years for each of the
aggravated robbery convictions. The Petitioner is currently confined at West Tennessee State
Prison in Henning, Tennessee.


                                                  1
         On May 27, 2004, the Petitioner filed a pro se petition for writ of habeas corpus relief in
the Lauderdale County Circuit Court. As grounds for issuance of the writ, the Petitioner asserted
that (1) he was denied the effective assistance of counsel and (2) his guilty plea was involuntarily
entered. He also complains that his sentence is illegal because imprisonment “is slavery without
due process. . . .” On May 28, 2004, the trial court summarily dismissed the petition, finding that
it failed to state a ground cognizable in a habeas corpus proceeding. Alternatively, the trial court
found that, if the petition were considered a petition for post-conviction relief, the petition was
time barred. See Tenn. Code Ann. § 40-30-102.

       Habeas corpus relief is available in this state only when it appears on the face of the
judgment or the record that the trial court was without jurisdiction to convict or sentence the
defendant or that the sentence of imprisonment has otherwise expired. Archer v. State, 851
S.W.2d 157, 164 (Tenn. 1993); Potts v. State, 833 S.W.2d 60, 62 (Tenn. 1992). Unlike the post-
conviction petition, the purpose of the habeas corpus petition is to contest a void, not merely
voidable, judgment. State ex rel. Newsome v. Henderson, 221 Tenn. 24, 424 S.W.2d 186, 189
(1968). A petitioner cannot collaterally attack a facially valid conviction in a habeas corpus
proceeding. Potts v. State, 833 S.W.2d 60, 62 (Tenn. 1992); State ex rel. Holbrook v. Bomar,
211 Tenn. 243, 364 S.W.2d 887, 888 (1963).


       Petitioner’s alleges that counsel was ineffective, that his guilty plea was involuntarily
entered, and that imprisonment is a form of slavery. These are not proper claims for habeas
corpus relief as, even if these claims were true, the allegations would merely render the
judgments voidable, not void. Moreover, as the petition was filed over eight years after the
judgments became final, the petition cannot be treated as a petition for post-conviction relief.
See Tenn. Code Ann. § 40-30-102(a).


        The Petitioner has not established that he is entitled to habeas corpus relief. He has
alleged neither a facially invalid judgment nor an expired sentence. Accordingly, it is
ORDERED that the State’s motion is granted. The judgment of the trial court is affirmed in
accordance with Rule 20, Rules of the Court of Criminal Appeals.




                                                      ___________________________________
                                                      DAVID G. HAYES, JUDGE



                                                 2